                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                      ABINGDON

 UNITED STATES OF AMERICA                          )
                                                   )
                v.                                 )
                                                   )              Case No. 1:19-cr-00016
 INDIVIOR INC. (a/k/a Reckitt Benckiser            )
   Pharmaceuticals Inc.) and                       )
 INDIVIOR PLC                                      )

           UNITED STATES’ MOTION FOR LEAVE TO FILE SUR-REPLY
         REGARDING INDIVIOR’S MOTION TO DISMISS THE INDICTMENT

        The United States of America (“United States”) requests leave to file a sur-reply of no

 more than three pages to the “Reply Memorandum in Support of Motion to Dismiss the

 Indictment for Compound Grand Jury Misconduct” (Doc. 134) (“Reply”) of Defendants Indivior

 Inc. (a/k/a Reckitt Benckiser Pharmaceuticals Inc.) and Indivior plc (collectively, “Indivior”), to

 address inaccuracies regarding grand jury panels raised for the first time in Indivior’s Reply.

                                                   Respectfully submitted,

                                                   DANIEL P. BUBAR
                                                   First Assistant United States Attorney
                                                   Attorney for the United States, Acting Under
                                                   Authority Conferred by 28 U.S.C. § 515

                                                   /s/ Albert P. Mayer, VSB No. 86024
                                                   Randy Ramseyer
                                                   Kristin L. Gray
                                                   Joseph S. Hall
                                                   Garth W. Huston
                                                   Janine M. Myatt
                                                   Carol L. Wallack
                                                   United States Attorney’s Office
                                                   180 West Main Street
                                                   Abingdon, VA 24210
                                                   Tel: (276) 628-4161
                                                   Fax: (276) 628-7399
                                                   Email: albert.p.mayer@usdoj.gov




Case 1:19-cr-00016-JPJ-PMS Document 152 Filed 09/18/19 Page 1 of 2 Pageid#: 1336
                                   CERTIFICATE OF SERVICE

           I certify that on September 18, 2019, I electronically filed the foregoing Motion for Leave

 to File Sur-reply Regarding Indivior’s Motion to Dismiss the Indictment with the Clerk of Court

 via the CM/ECF system, which will send notification of the filing to all counsel of record in this

 matter.

                                                    /s/ Albert P. Mayer, VSB No. 86024




Case 1:19-cr-00016-JPJ-PMS Document 152 Filed 09/18/19 Page 2 of 2 Pageid#: 1337
